                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


JOSEPH VERRIER,

              Plaintiff,

      v.                                            Case No. 19-CV-1812

DR. PATRICK MURPHY,
DAWN FOFANA,
CHAD KRAMER,
JUSTIN ROBERTS,
KATHERINE SABLE,
DANIELLE FOSTER,
SARAH TOWNE,
MICHELLE LEWIS,
ELAINE ANDERSON,
JENNIFER FELTZ, and
MICHAEL MILNER,

              Defendants.


                                      ORDER



      Plaintiff Joseph Verrier, who is incarcerated at the Oshkosh Correctional

Institution, filed a pro se civil rights action under 42 U.S.C. § 1983. On August 12,

2020, I screened the amended complaint and allowed Verrier to proceed on a claim

that defendants Dr. Murphy, HSU Manager Fofana, HSU Manager Foster, Sgt.

Kramer, Sgt. Roberts, Unit Manager Sable, Nurse Towne, Nurse Lewis, Nurse

Milner, Nurse Anderson, and Nurse Feltz acted with deliberate indifference to his

serious medical need in violation of the Eighth Amendment based on allegations that

they knew about the challenges Verrier faced from being housed on an upper tier



           Case 2:19-cv-01812-NJ Filed 10/15/20 Page 1 of 12 Document 57
(such as pain, falling, and soiling himself), but did not address his concerns. (Docket

# 32 at 10.) I also allowed Verrier to proceed on claims under the Americans with

Disabilities Act (ADA) and the Rehabilitation Act (RA) against Dr. Murphy in his

official capacity based on allegations that the institution’s special needs committee

refused to give Verrier a low tier restriction. (Id. at 11.) Since I screened the amended

complaint, Verrier has filed several motions and defendants have filed a motion to

modify the scheduling order. I address all of these applications below.

   1. Motion to Compel

      On August 18, 2020, Verrier filed a motion to compel discovery, which is

unsigned. (Docket # 34.) He moves to compel the defendants to preserve the video of

his fall that took place on November 22, 2020. He says that the defendants claim that

this video was not preserved and does not exist.

      This motion is the first of several Verrier’s pending motions that he did not

sign. The Federal Rules of Civil Procedure require Verrier to sign his motions. See

Fed. R. Civ. P. 11(a) (“Every pleading, written motion, and other paper must be signed

by at least one attorney of record in the attorney’s name – or by a party personally if

the party is unrepresented.”). The Rules also state that I should “strike any unsigned

paper unless the omission is promptly corrected after being brought to the attorney’s

or party’s attention.” Id.

      Even if Verrier had signed his motion to compel, I would deny it because he

does not certify that he conferred with the defendants before seeking court



                                           2



         Case 2:19-cv-01812-NJ Filed 10/15/20 Page 2 of 12 Document 57
intervention. See Fed. R. Civ. P. 37(a)(1). It would be futile to require Verrier to

submit a signature page for his motion to compel. Thus, I will deny the motion.

   2. Motion for Order

      Verrier has filed a motion stating that he plans to file an affidavit for summary

judgment and that the notary at his institution requests a court order to notarize any

affidavit. (Docket # 35.) Verrier’s motion is unsigned.

      Although not entirely clear, it appears that Verrier wants the court to order

him to submit an affidavit so that institution staff will provide notary services.

However, Verrier is advised that an unsworn declaration under 28 U.S.C. § 1746 is

equivalent to an affidavit for summary judgment purposes. See Owens v. Hinsley, 635

F.3d 950, 955 (7th Cir. 2011). An unsworn declaration should be signed and should

conclude with: “I declare under penalty of perjury that the foregoing is true and

correct. Executed on [date].” As with his motion to compel, it would be futile to have

Verrier sign his motion for order. I will therefore deny the motion.

   3. Motion to File Amended Complaint

      On August 18, 2020, Verrier filed a motion to amend the complaint along with

a proposed second amended complaint. (Docket ## 36, 36-1.) In his motion to amend,

Verrier describes that he wants to add claims against defendants that the court

dismissed when it screened the amended complaint. Specifically, he clarifies that

because Sergeant Sparks had the authority to move Verrier and could have prevented

his falls, he states an Eighth Amendment claim against Sparks. (Docket # 36.)

Verrier also clarifies that the inmate complaint process was the motivating factor for

                                           3



        Case 2:19-cv-01812-NJ Filed 10/15/20 Page 3 of 12 Document 57
Sergeant Roberts’ alleged retaliatory behavior and that, therefore, he states a

retaliation claim against Roberts. (Id.) He also says that he names other individuals

with direct knowledge and authority to place him in suitable housing. (Id.) Verrier

also states that the proposed amended complaint names Sarah Felts for a due process

claim and that it names the Wisconsin Department of Corrections as a defendant.

(Id.) The defendants oppose Verrier’s motion. (Docket # 38.)

      A district court should freely give leave to amend a complaint when justice

requires. Fed. R. Civ. P. 15(a)(2); Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665

F.3d 930, 943 (7th Cir. 2012); Johnson v. Cypress Hill, 641 F.3d 867, 871-72 (7th Cir.

2011). “[W]hile a court may deny a motion for leave to file an amended complaint,

such denials are disfavored.” Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir.

2010). A district court may deny leave to file an amended complaint in the case of

undue delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, or where the amendment

would be futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009);

Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008).

      Verrier’s proposed second amended complaint is very similar to his first

amended complaint, although the former pleading contains a few new allegations.

Verrier’s proposed second amended complaint attempts to bring claims that he raised

in his first amended complaint, which I screened on August 12, 2020. (Docket # 32.)

In that screening order, I did not allow Verrier to proceed against Sergeant Sparks

                                           4



         Case 2:19-cv-01812-NJ Filed 10/15/20 Page 4 of 12 Document 57
because he merely alleged that Sparks commented that he was aware of Verrier’s

issues and that Sparks had emailed Sgt. Kramer about Verrier’s difficulties. I

concluded that these allegations did not support a claim for deliberate indifference.

(Id. at 10-11.) In his proposed second amended complaint, Verrier adds an allegation

that Sparks had the authority to move him. (Docket # 36-1 at 6.) This allegation could

support a deliberate indifference claim against Sparks given that Sparks had

allegedly just seen Verrier’s leg collapse under him and that Verrier allegedly told

Sparks that he had pain and difficulty on the stairs and that he had soiled himself

because of the problem. Thus, I will allow Verrier to proceed on an Eighth

Amendment claim against Sparks.

      In the order screening the first amended complaint, I did not allow Verrier to

proceed on a claim that Sergeant Roberts retaliated against him for filing the original

complaint in this case. (Docket # 32 at 12.) In his proposed second amended

complaint, Verrier realleges that on April 8, 2020, Roberts told Verrier’s roommate

that “someone very close to you has snitched on you, I hate snitches.” (Docket # 36-1

at 10.) Whether the protected activity was filing the complaint in this case or, as

Verrier now states, filing a grievance at the institution, Verrier has not alleged that

his actions were a motivating factor behind Roberts’ alleged vague statement to

Verrier’s roommate. Thus, Verrier may not proceed on a retaliation claim against

Sergeant Roberts.

      Verrier also seeks to add a claim against defendant Sarah Felts for failing to

preserve evidence. In the order screening the first amended complaint, I addressed

                                          5



        Case 2:19-cv-01812-NJ Filed 10/15/20 Page 5 of 12 Document 57
Verrier’s motion to add a claim of destruction of evidence against Felts for failing to

preserve the video of his November 22, 2019 fall down the stairs. (Docket # 32 at 13-

14.) I stated that while Verrier did not state a separate claim for relief against Felts

based on allegations that she destroyed evidence, he could file a motion to compel

discovery regarding this evidence. (Id. at 14.) Again, Verrier may file a motion to

compel. Before filing his motion to compel, he must try to resolve the issue with

counsel for defendants and his motion to compel should describe these efforts. For

example, Verrier could write a letter to counsel for defendants addressing their

response to his discovery request. Verrier may not proceed on a separate claim in this

case regarding these allegations against Felts.

        Other than the Eighth Amendment claim against Sergeant Sparks, Verrier’s

proposed second amended complaint does not state any additional new claims for

relief. I will grant Verrier’s motion to amend and the second amended complaint will

be the operative complaint. Verrier’s claims are as follows: (1) Eighth Amendment

claims against Dr. Murphy, HSU Manager Fofana, HSU Manager Foster, Sgt.

Kramer, Sgt. Roberts, Unit Manager Sable, Nurse Town, Nurse Lewis, Nurse Milner,

Nurse Anderson, Nurse Feltz, and Sgt. Sparks; and (2) ADA and RA claims against

Dr. Murphy in his official capacity. All remaining claims and defendants will be

dismissed. 1




1 On August 20, 2020, Verrier filed a proposed third amended complaint. (Docket # 37.) He did not
file a motion along with the proposed pleading and, therefore, I will not consider it. See Civil L.R.
15(a) & (b) (E.D. Wis.).
                                                   6



          Case 2:19-cv-01812-NJ Filed 10/15/20 Page 6 of 12 Document 57
   4. Defendants’ Motion to Modify Scheduling Order

         The defendants have filed a motion to modify the scheduling order. (Docket #

48.) They request that the court extend the summary judgment deadline until 60 days

after it screens Verrier’s amended complaint. The court will grant the defendants’

motion and extend the deadlines as set forth below.

   5. Verrier’s Motion for Extension of Time

         Verrier has filed a motion for a thirty-day extension of time to the deadline for

the completion of discovery. (Docket # 49.) Verrier’s motion is unsigned. However, I

will deny the motion as moot given the above-described modification to the scheduling

order.

   6. Verrier’s Motion to Serve Defendant Feltz

         Verrier has filed a motion for the Clerk of Court to serve defendant Jennifer

Feltz, along with a copy of his first amended complaint and a summons form.

(Docket ## 50, 50-1, 50-2.) Verrier’s motion is unsigned. In any event, Verrier’s

request is moot because on September 11, 2020, a service packet was transmitted to

the United States Marshals Service for service upon defendant Jennifer Feltz.

(Docket # 47.)

   7. Verrier’s Motion to Compel Discovery

         Verrier has filed a motion to compel discovery. (Docket # 52.) He states that he

served each defendant with less than twenty requests for admission and that counsel

for defendants informed him they would only respond to fifty total requests for

admission, “per Rule 36(a)(1).” (Docket # 52 at 1.) Verrier states that the limit of fifty

                                             7



           Case 2:19-cv-01812-NJ Filed 10/15/20 Page 7 of 12 Document 57
should apply to each individual defendant. Verrier is correct. The court’s Local Rules

provide, “Any party may serve upon any other party no more than 50 written requests

for admission.” Civil L.R. 36(a)(1) (E.D. Wis.). In other words, Verrier may serve up

to 50 requests for admission on each defendant. Verrier requests twenty admissions

per defendant and the Local Rules allow this. I will therefore grant his motion to

compel to the extent that the defendants respond to his discovery requests as the

Local Rules permit.

   8. Verrier’s Motion to Extend Schedule/Discovery

      On September 25, 2020, Verrier filed a motion to extend the discovery

deadline so that he can conduct discovery as to the new defendants in his “modified

complaint.” (Docket # 53.) I have already granted the defendants’ motion to modify

the Scheduling Order. Thus, this motion is moot. Verrier may file a request for

additional time, if needed.

   9. Verrier’s Motions to Appoint Counsel

      Verrier has filed two motions to appoint counsel. (Docket ## 54, 55.) In the first

motion, he states that he has secured through discovery documents establishing that

some or all defendants were aware of his prior low tier restriction, ongoing pain, that

the pain was obvious and they failed to take appropriate easily available

accommodation of placing him on a low tier unit, that one defendant is not a DOC

employee and he cannot conduct discovery, and that the defendants have destroyed

or made unavailable previously requested culpable evidence. Based on these factors,

Verrier requests counsel to complete discovery and identify all applicable issues. He

                                          8



        Case 2:19-cv-01812-NJ Filed 10/15/20 Page 8 of 12 Document 57
also states that as of September 21, 2019, due to the Covid-19 pandemic, his

institution will not permit access to legal resources and materials, or access to the

library.

      In support of his second motion to appoint counsel, Verrier states that on

October 3, 2020, Oshkosh Correctional Institution was placed on a “Covid lockdown.”

(Docket # 55.) He says that he has no access to legal resources.

      On August 12, 2020, I denied without prejudice Verrier’s renewed motion to

appoint counsel. (Docket # 32 at 13.) I reviewed my prior orders denying his previous

motion to appoint counsel and motion for reconsideration of my denial of that motion.

Verrier has made a reasonable attempt to find a lawyer of his own. He is, however,

very capable of litigating himself. As stated before, Verrier’s filings are advanced

compared with other prisoners’ filings and they demonstrate that he can present his

claims to the court and advocate for himself. The court understands that he faces

additional challenges because of the Covid-19 pandemic. The court can make

allowances for this by allowing Verrier more time, as needed, to conduct discovery

and file and/or respond to a dispositive motion. However, I again conclude that

Verrier can proceed on his own, without a lawyer, through the summary judgment

stage. I will therefore deny without prejudice his requests for counsel.

   10. Verrier’s Motion to Compel Injunctive Relief

      Verrier has filed a motion to compel injunctive relief. (Docket # 56.) He states

that the Wisconsin Department of Corrections has terminated all phone calls, access

to law library resources, ability to buy envelopes and copy legal materials, and ability

                                           9



           Case 2:19-cv-01812-NJ Filed 10/15/20 Page 9 of 12 Document 57
to attend court hearings via phone or video. Verrier requests an order compelling the

Department of Corrections to facilitate federal and state court hearings and provide

the means to conduct legal research, make phone calls, and purchase and receive

envelopes, postage, and writing materials.

      Verrier’s request for injunctive relief is not related to the claims upon which

he is proceeding in this case. Again, if Verrier needs additional time to complete

discovery and/or respond to a dispositive motion for this case, he may file a motion

for an extension of time from the court. However, I cannot grant him injunctive relief

as requested.

                                      ORDER

      THEREFORE, IT IS ORDERED that Verrier’s motion to compel (Docket #

34) is DENIED.

      IT IS FURTHER ORDERED that Verrier’s motion for order (Docket # 35) is

DENIED.

      IT IS FURTHER ORDERED that Verrier’s motion to file amended complaint

(Docket # 36) is GRANTED. The proposed second amended complaint (Docket # 36-

1) is the operative complaint. Verrier may proceed on the following claims: (1) Eighth

Amendment claims against Dr. Murphy, HSU Manager Fofana, HSU Manager

Foster, Sgt. Kramer, Sgt. Roberts, Unit Manager Sable, Nurse Towne, Nurse Lewis,

Nurse Milner, Nurse Anderson, Nurse Feltz, and Sgt. Sparks; and (2) ADA and RA

claims against Dr. Murphy in his official capacity. All remaining claims and

defendants are DISMISSED.

                                         10



        Case 2:19-cv-01812-NJ Filed 10/15/20 Page 10 of 12 Document 57
      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the proposed second amended complaint (Docket #

36-1) and this order have been electronically transmitted to the Wisconsin

Department of Justice for service on defendant Sgt. Sparks. It is ORDERED that,

under the informal service agreement, the defendants shall file a responsive

pleading to the second amended complaint within 30 days.

      IT IS FURTHER ORDERED that the defendants’ motion to modify

scheduling order (Docket # 48) is GRANTED. The new discovery deadline is

December 16, 2020, and the new dispositive motion deadline is January 18, 2021.

      IT IS FURTHER ORDERED that Verrier’s motion for extension of time

(Docket # 49) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Verrier’s motion for Clerk to arrange

service on defendant Feltz (Docket # 50) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Verrier’s motion to compel discovery

(Docket # 52) is GRANTED as described herein.

      IT   IS   FURTHER      ORDERED        that   Verrier’s   motion   to   extend

schedule/discovery (Docket # 53) is DENIED AS MOOT.

      IT IS FURTHER ORDERED that Verrier’s motion to appoint counsel

(Docket # 54) is DENIED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Verrier’s motion to appoint counsel

(Docket # 55) is DENIED WITHOUT PREJUDICE.



                                       11



       Case 2:19-cv-01812-NJ Filed 10/15/20 Page 11 of 12 Document 57
     IT IS FURTHER ORDERED that Verrier’s motion to compel injunctive relief

(Docket #56) is DENIED.

     Dated at Milwaukee, Wisconsin, this 15th day of October, 2020.

                                           BY THE COURT:


                                           ______________________________
                                           NANCY JOSEPH
                                           United States Magistrate Judge




                                      12



       Case 2:19-cv-01812-NJ Filed 10/15/20 Page 12 of 12 Document 57
